People v Knight (2017 NY Slip Op 07394)





People v Knight


2017 NY Slip Op 07394


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Friedman, J.P., Richter, Andrias, Gische, Moulton, JJ.


4772 3267/99

[*1]The People of the State of New York, Respondent,
vGary Knight, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lindsey Richards of counsel), for respondent.

Order, Supreme Court, New York County (Neil E. Ross, J.), entered on or about April 14, 2016, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Defendant's prior felony sex crime conviction automatically resulted in an override to a risk level three, and there were no mitigating factors that were not adequately taken into account by the risk assessment instrument or outweighed by the seriousness of defendant's criminal history.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK